Atkinson, J.
I concur in the result and in the rulings other than that stated in the first division of the opinion. Under the clause of the constitution of the United States requiring full faith and credit to be given the proceedings of each State, I think that a judgment of a court having jurisdiction of the parties and the subject-matter, rendered in another State and valid on its face, can not be collaterally attacked for fraud. I am authorized by Chief Justice Fish to say that he concurs with me.